Citation Nr: 0729331	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury with removal of the patella, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2004 and November 2005, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, for additional 
development.  The case is now before the Board for final 
appellate consideration.

The Board observes that during the pendency of the veteran's 
appeal for an increased evaluation for residuals of a left 
knee injury with removal of the patella, a September 2004 
rating decision granted service connection for post-traumatic 
degenerative arthritis of the left knee, with an evaluation 
of 10 percent under Diagnostic Code 5010 for painful or 
limited motion of a major joint.  The veteran did not 
disagree with this rating decision.  


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's residuals of a left knee injury with removal of 
the patella result in limitation of extension to 15 degrees, 
limitation of flexion to 30 degrees, or moderate recurrent 
subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left knee injury with removal of the patella 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260 and 5261 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's residuals of a left knee injury with removal of 
the patella is evaluated as 10 percent disabling for 
symptomatic removal of semilunar cartilage under Diagnostic 
Code 5259.  This is the maximum evaluation available under 
this Diagnostic Code.  Thus, the Board will consider the 
evaluation of the veteran's left knee disability under all 
potentially applicable diagnostic codes in order to determine 
whether another diagnostic code might yield a higher rating 
evaluation.  

The Rating Schedule provides that moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  Diagnostic Code 5257.  The law permits 
separate ratings for instability of a knee and arthritis.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998).  Degenerative and 
traumatic arthritis are evaluated based on limitation of 
motion.  Diagnostic Codes 5003 and 5010.  Limitation of 
flexion of the knee to 30 degrees warrants a 20 percent 
evaluation.  Diagnostic Code 5260.  Limitation of extension 
of the knee to 15 degrees warrants a 20 percent evaluation.  
Diagnostic Code 5261.    

The record contains various private and VA treatment records 
dated during the appeal period.  These records are negative 
for any evidence of moderate recurrent subluxation or lateral 
instability, limitation of flexion to 30 degrees, or 
limitation of extension of the knee to 15 degrees.  Thus, 
they are evidence against a 20 percent evaluation under 
Diagnostic Codes 5257, 5260 or 5261.

The report of a May 2005 VA examination provides that the 
veteran did not need assistive aids for walking, had no 
functional limitations on standing and did have functional 
limitations on walking in that he was able to walk more than 
1/4 mile but less than 1 mile.  Such findings provide evidence 
against this claim.  He did have giving way to the side, 
pain, stiffness and weakness.  He had no episodes of 
dislocation or subluxation and no locking.  There was no 
effusion and no flare-ups.  

On physical examination, the veteran's gait was normal.  
Active flexion motion against gravity was from zero to 140 
degrees, with pain beginning and ending at 140 degrees.  
Passive range of motion was from zero to 140 degrees, with 
pain beginning at zero degrees and ending at 140 degrees.  
There was no additional limitation of motion on repetitive 
use.  Active extension against gravity was from 140 degrees 
to zero degrees, with no pain.  Passive range of motion was 
from 140 degrees to zero degrees with no pain.  There was no 
additional limitation of motion on repetitive use.  There was 
no ankylosis or instability.  The diagnosis was left knee 
fracture - status-post patellectomy.  The examiner indicated 
that it would have moderate effects on exercise.  

The report of the May 2005 VA examination reflects that the 
veteran's left knee disability does not warrant an increased 
evaluation on the basis of instability or recurrent 
subluxation (Diagnostic Code 5257) or limitation of motion 
(Diagnostic Codes 5260 and 5261), providing evidence against 
this claim.  

The Board also finds that the effects of pain reasonably 
shown to be due to the veteran's residuals of a left knee 
injury with removal of the patella are contemplated in the 
current 10 percent rating assigned to the condition.  Taking 
Diagnostic Codes 5260 and 5261 into account, there is no 
indication that pain, due to disability of the left knee, has 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  The 2005 VA examination report noted 
that there was no effusion, no flare-ups, and no limitation 
of motion due to pain or repetitive use.  

The veteran's contentions are found to be outweighed by the 
service and post-service medical record which, as a whole, 
provides evidence against a finding for a higher evaluation.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in July 2003, 
December 2005 and July 2006 that discussed the particular 
legal requirements applicable to the veteran's claim, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The July 2006 correspondence provided the veteran the 
required notice.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted an examination.  The veteran has not alleged that 
his disability has increased in severity since that time, or 
submitted medical records showing such an increase.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The RO 
has made all reasonable efforts to assist the veteran in the 
development of his claim.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

An evaluation in excess of 10 percent for residuals of a left 
knee injury with removal of the patella is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


